Title: From George Washington to Frederick Haldimand, 12 July 1783
From: Washington, George
To: Haldimand, Frederick


                        
                            
                            Sir
                            Head Quarters on Hudsons River July 12th 1783
                        
                        The Congress of the United States having instructed me to make the proper Arrangements with the Commanders in
                            chief of the British forces in America, for receiving possession of the Posts in the United States, occupied by the Troops
                            of his Britannic Majesty, and from which his Majestys Troops are to be withdrawn, agreably to the 7th Article of the
                            provisional Treaty; I have to inform your Excellency, that I have desired Major General the Baron de Steuben who will have
                            the honor to deliver this Letter, to proceed for that purpose into Canada; and I have fully impowerd and authorized him,
                            to form every Arrangement with your Excellency which may be found necessary for receiving possession of the Posts and
                            Fortresses on the Northwestern & Western Frontier of the Territory of the United States, under your direction, and
                            I beg you to be persuaded that what ever Agreements this Officer shall form with your Excellency respecting this business,
                            will be punctually observed on the part of the United States.
                        Baron Steuben is instructed to visit the Posts within the Boundary of the United States upon the River St
                            Lawrence and the Lakes above, and to report to me his opinion of the measures necessary for the Garrisoning and support of
                            them; In this tour, and in the execution of this business, I flatter myself he will receive the necessary Passport from
                            your Excellency and derive such Aids as will enable him to fulfill the objects of his Commission.
                        As a foreigner, and an Officer of Rank and Reputation I beg leave to recommend the Baron to your Excellencys
                            particular Notice and attention—As a Gentleman you will find him every way worthy of your Civilities. I have the honor to
                            be Sir Your Excellency’s Most Obedient humble Servant
                        
                            Go: Washington
                        
                    